Citation Nr: 9913848	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
frostbite of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a letter in which the RO advised the 
veteran that his claim for frostbite of the hands and feet 
had been previously denied, and that new and material 
evidence was required to reopen it.


FINDINGS OF FACT

1.  By a decision dated in August 1984, the Board denied the 
veteran's claim for frostbite of the hands and feet.

2.  The evidence received since August 1984 consists of lay 
statements and testimony, none of which is either new or 
material in that it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1984 Board decision denying service connection 
for frostbite of the hands and feet is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  The claim for entitlement to service connection for 
frostbite of the hands and feet is not reopened by the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In this case, an August 1983 rating decision denied service 
connection for frostbite of the hands and feet, noting that 
service medical records were negative for complaints of or 
treatment for this condition.  The veteran appealed this 
decision to the Board.  By a decision dated in August 1984, 
the Board denied service connection for frostbite of the 
hands and feet, finding that frostbite of the hands and feet 
was not present in service or after separation from service.  
Evidence considered by the Board includes the service medical 
records, records of VA examination and treatment, and 
statements of the veteran.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claims.  The August 1984 
Board decision is the last prior final decision concerning 
this claim.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108, 7104 
(West 1991); 38 C.F.R. § 20.1105 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the August 1984 decision with regard 
to the veteran's claim for service connection for frostbite 
of the hands and feet includes statements proffered by the 
veteran and his testimony as given the undersigned member of 
the Board in February 1999. For reasons explained below, the 
Board finds that, while some of it is new, this evidence is 
not material.

The veteran has submitted his own statements, including his 
April 1997 claim, May 1997 notice of disagreement, June 1997 
VA Form 9, and June 1998 statement; and his testimony before 
the undersigned member of the Board in February 1999.  
Portions of his statements and testimony are essentially 
duplicative of statements and testimony he made in his 
previous claim as reflected in statements of record dated, 
inter alia, in June 1983 and April 1984.  These subsequent 
duplicative statements and testimony are thus not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

However, a portion of the veteran's February 1999 testimony 
is new in that he testified that his current treating VA 
physician had indicated there is a possibility that the 
problems he now has with his hands and feet are etiologically 
related to frostbite.  This portion of his testimony is new 
as its content differs from his previous statements.  
Nonetheless, for the following reasons, it cannot be 
material.

The veteran's testimony concerning whether a physician had 
told him that his foot problems are the result of frostbite 
varied slightly during the February 1999 hearing.  He 
testified that some doctors would tell him that "it's a 
possibility it could be from cold".  On further questioning, 
he responded to a statement that no one had definitely said 
that he had a cold injury by saying "No one don't pinpoint 
it."  On later questioning on whether VA doctors treating 
him had told him that problems with his hands and feet were 
due to frostbite, he replied:

No, I told you, the doctor at the 
mobile-he says, a possibility, you know, 
for some reason or another, I've been 
running to the VA hospital for years and 
no one seemed to want to-more or less, 
they don't say on the record, ... 
(inaudible), they don't even talk about 
it, they just give me the cream and 
whatever.

The Board notes that the record was left open for 30 days 
after the hearing for the submission of copies of the VA 
treatment records, however, no further evidence had been 
received by the RO concerning the veteran's case.  In short, 
the veteran's testimony seems to indicate that a VA doctor 
had indicated that there might be a possibility that he has 
residuals of a cold injury, and the record was left open for 
the submission of such evidence, but none was forthcoming.  
As the veteran's testimony alone cannot be evidence of a 
nexus between any current disability and frostbite in 
service, see Robinette v. Brown, 8 Vet. App. 69 (1995) 
(veteran's hearsay account of what his physician had told him 
is simply too attenuated and inherently unreliable to 
constitute medical evidence), this portion of the testimony 
is not material, that is, it is not so significant that it 
must be considered to decide the merits of the claim.

The veteran has offered his own statements regarding the 
nature and extent of his hand and feet problems, and their 
relationship to service.  However, the record does not show 
that the veteran is a medical professional, with the training 
and expertise to provide clinical findings regarding the 
nature of any hand and foot problems that may be related to 
the residuals of frostbite and their etiologic relationship 
to his active service.  Consequently, his statements are 
credible with regard to his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As none of the evidence added to the record since the Board's 
August 1984 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from 
residuals of frostbite sustained during his active duty 
service, the Board concludes that the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claim for entitlement to service connection for 
frostbite of the hands and feet.  

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1996).  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled its obligation in its 
statement of the case, which informed the veteran of the 
reasons his claims had been denied.  Also, by this decision, 
the Board informs the veteran of the type of evidence needed 
to reopen his previously denied claim for service connection 
of frostbite of the hands and feet.  Moreover, the record was 
left open for the submission of additional evidence that 
might reopen the claim - specifically, medical evidence of a 
nexus between current disability and frostbite in service-- 
and no evidence has been received.  Consequently, the Board 
finds that VA has fulfilled its duty under 38 U.S.C.A. 
§ 5103(a) (West 1991).  

ORDER

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for frostbite for the hands 
and feet has not been received.  The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

